Citation Nr: 0426093	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 22, 1999 
for the grant of a 100 percent disability rating for 
rheumatic heart disease.

[The matter of whether clear and unmistakable error was 
present in a Board of Veterans' Appeals decision dated March 
8, 1955 will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Glenn Bergmann, Attorney at 
law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from September 1947 to May 
1950.  

The veteran was granted service connection for rheumatic 
heart disease in a September 1950 rating decision and was 
assigned a 60 percent disability rating.  In a July 1954 
rating decision, the veteran's disability rating was reduced 
to 30 percent.  The veteran appealed that reduction, and in a 
March 1955 decision, the Board denied assignment of a rating 
higher than 30 percent.  [As noted above, whether that 
decision contained clear and unmistakable error will be the 
subject of a separate decision issued simultaneously with 
this remand.]

In April 1999, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his rheumatic heart disease.  In a June 1999 rating decision, 
the RO assigned a 100 percent rating, effective from April 
23, 1999.  In June 1999, the RO received the veteran's claim 
of entitlement to an earlier effective date for the 
assignment of a 100 percent rating for rheumatic heart 
disease.  In an October 1999 rating decision, the RO denied 
the claim.  The veteran disagreed with the October 1999 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 2000.  

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated August 2001.  In 
that decision, the Board determined that the veteran was 
entitled to effective date of April 22, 1999, but not 
earlier, for the veteran's rheumatic heart disease.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  By order dated 
February 1, 2002 and pursuant to VA's unopposed motion, the 
Court vacated the Board's August 2001 decision to the extent 
that it denied an effective date earlier than April 22, 1999 
for the grant of the 100 percent disability rating for 
rheumatic heart disease.  The Court remanded the veteran's 
claim to the Board for readjudication.

After additional development, the case was returned to the 
Board; and in an August 2002 decision, the Board again denied 
an effective date earlier than April 22, 1999.  The parties 
before the Court filed a Joint Motion requesting that the 
Court again remand this case so that the Board could address 
certain additional matters.  In an Order dated October 2003, 
the Court vacated the Board's August 2001 decision, and 
remanded the case back to the Board for action consistent 
with the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As was noted in the Introduction, this case has been remanded 
by the Court so that the Board can address certain matters 
noted in an October 2003 Joint Motion for Remand (JMR).  

During the pendency, of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  

In the JMR, the parties agreed that VA did not specifically 
provide the veteran with notice of the allocation of the 
burdens of obtaining evidence necessary to his claim.  The 
parties noted that the Board cited to letters from the RO 
dated July 1999 and October 1999, a Statement of the Case 
dated December 1999, and the August 2001 Board decision; 
however, according to the parties, these documents do not 
address the requirement that the claimant be notified of the 
information necessary to substantiate his claim, and do not 
indicate what evidence, if any, should be gathered by the 
claimant, and which evidence would be provided by VA.  The 
parties further found that while the Board addressed VA's 
duty to notify the veteran, it concluded that the duty to 
notify had been satisfied without adequately addressing which 
documents provided the required notice under 38 U.S.C. 
§5103(a), in violation of its duties under 38 U.S.C. § 
7104(d)(1) [the Board is required to provide a written 
statement of reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record].

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  If the veteran submits additional 
evidence, and after undertaking any 
additional development it deems to be 
necessary, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




